Citation Nr: 0628671	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include basal cell carcinoma of the scalp and left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), Portland, Oregon, 
regional office (RO).  

In February 2001, the Board remanded the case for additional 
development.  The case was subsequently transferred to the 
Nashville, Tennessee, RO, and rating actions from there have 
continued the prior denials.


FINDING OF FACT

The veteran's basal cell carcinoma of the left ear is as 
likely as not related to in-service sun exposure.


CONCLUSION OF LAW

Basal cell carcinoma of the left ear was incurred in service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the action below on the matter of entitlement to 
service connection, which is taken as a complete grant of the 
benefit sought, no additional notice or development under the 
Veterans Claims Assistance Act of 2000 or the Dingess case is 
indicated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In that case it was indicated that notice to the 
veteran should include information concerning increased 
ratings and effective dates.  The Board is not adjudicating 
those matters herein; the agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  If the appellant disagrees with the 
RO action he can thereafter appeal those matters.  In this 
case, there is no prejudice as this is a complete grant as to 
the issue on appeal. 

The veteran contends that he suffers from skin cancer and 
that this condition is the result of his exposure to the sun 
while in service.  Specifically, he contends that he suffered 
severe sunburn on several occasions during service as a 
lineman, that he first noticed a basal cell carcinoma on his 
left ear during service in 1979, and that he had this removed 
by a private physician in 1980.  The available service 
medical records do not show any treatments or complaints 
related to sunburn, and the private physician's records are 
not available.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where a 
malignant tumor becomes manifest to a compensable degree 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2005). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).

The veteran's service included duty as a lineman and wire 
installer.  An inservice examination dated in December 1979 
noted normal skin as well as head, neck and face 
examinations.  The first objective indication in the record 
of basal cell carcinoma is on an August 1987 examination 
report that noted "recent basal cell carcinoma taken off his 
face.  Says he might have one on his nose.  Can't see 
anything there at the present time."  Subsequent records 
show additional treatments for basal cell carcinomas of the 
left ear and the upper lip.

On a June 1998 VA examination, the veteran reported that he 
had been treated for basal cell carcinoma on the scalp and 
left ear at a VA facility in Honolulu in 1980, and that he 
had first noted these lesions in February 1979.  The June 
1998 examiner noted a diagnosis of basal cell carcinoma left 
ear and scalp above the left ear.

A VA examination was conducted in October 2003.  The examiner 
noted the veteran's reported history of inservice sunburn as 
well as basal cell carcinoma beginning in service.  The 
examiner noted a history of multiple surgeries on the left 
ear, as well as basal cell carcinomas of the back, chest, and 
face.  The examiner's impression was:

Multiple basal cell carcinomas.  It sounds 
as though, at least according by his 
history, the one on the left ear started 
while he was in the service.  It is more 
likely than not the sunburns he sustained 
while in the service contributed to this.  

In May 2006, the Board obtained an opinion from N.B., M.D., a 
VHA dermatologist.  Dr. B. reviewed the entire claims folder, 
and provided an opinion as to the likely onset and etiology 
of the veteran's basal cell carcinoma:

Basal cell carcinoma (BCC) is the most 
common type of skin cancer in Caucasians.  
Long term exposure to UV radiation is 
considered a major risk factor.  In 
particular, there is evidence in the 
literature for a definite association 
between sun exposure during childhood and 
adolescence and the later development of 
BCC.....most skin cancers presenting in 
adults are actually considered due 
predominantly to UV exposure many years 
prior, particularly during childhood.

In regards to the appellant, the patient 
grew up in Las Vegas, and reported 
subsequently living in other sunny areas 
such as Hawaii and Missouri and 
Texas....Records indicate the patient 
suffered sunburns both before, and during, 
the service period....He states he initially 
noted the first basal cell carcinoma of the 
left ear in 1979, and it was diagnosed and 
treated in Honolulu around 1980, apparently 
with cryotherapy.  Subsequent skin biopsies 
targeted at the junction of the left 
ear/scalp would imply recurrence of the 
original BCC, although this is unclear in 
the absence of drawings or photos.

It is this reviewer's opinion that while 
the BCC of the left ear may indeed have 
been noted by the patient as early as 1979 
while in service, as per his claim...it is 
unlikely to have been caused by sunburns/UV 
exposure sustained in the four years prior 
during his active duty.  More than likely 
as not, especially as the patient was in 
his late twenties, this BCC was related to 
the cumulative childhood exposure, and not 
to the exposure he sustained in the 3-4 
years prior to diagnosis.

Subsequent BCCs diagnosed in the 1980s-
2000s, are more than likely as not also 
mostly (greater than 50% probability) 
related to childhood exposure, as the 
patient had already demonstrated 
carcinogenic potential of childhood UV 
exposure apparently by 1980, by patient 
history.  However, regarding the more 
recent BCCs which developed as the patient 
aged, it becomes more difficult to measure 
the respective probable contribution and 
aggravating role of UV exposure sustained 
during and after his active service period.  
If the appellant did receive significant UV 
exposure and sunburns during those four 
years... it is more than likely as not to 
have contributed to some degree to BCCs 
later in life.  The same assumption can 
also be made for chronic UV exposure he 
received while homeless.  

However, it is this reviewer's opinion that 
there is not a fifty percent or greater 
probability that the subsequent BCCs 
diagnosed after 1980 were related to the 
veteran's period of active duty from 1975 
to 1979.  In other words, the role of 
childhood UV exposure in the development of 
subsequent BCCs in a patient whose first 
skin cancer developed at a young age, most 
likely far exceeds the possible role of 
intermittent UV exposure during the four 
years of active duty.

There is no objective evidence of basal cell carcinoma of the 
scalp, or any other area other than the left ear, prior to 
1987, and there is no competent medical evidence of a link 
between basal cell carcinoma of the scalp or any other area 
(aside from the left ear) and sun exposure during the 
veteran's period of active duty.  The VHA dermatologist 
specifically concluded that it was most likely that any basal 
cell carcinoma identified after 1980 was related to childhood 
UV exposure rather than any inservice sun exposure.

With respect to veteran's basal cell carcinoma of the left 
ear, the veteran has consistently reported a history of first 
noticing this in 1979, with initial treatment in 1980.  Both 
the October 2003 VA examination report and the May 2006 VHA 
opinion provide evidence supporting the onset of the left ear 
basal cell carcinoma in either 1979 (during service) or 1980 
(within the first postservice year).  While there are no 
objective contemporaneous findings definitively establishing 
onset of basal cell carcinoma earlier than 1987, there are 
also no medical opinions of record against the conclusions of 
the VA examiner and the VHA dermatologist.  Thus, resolving 
all doubt in the veteran's favor, the Board finds that his 
basal cell carcinoma of the left ear is related to service.  
See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for basal cell carcinoma of the left ear 
is allowed.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


